Exhibit 10.1

 

US Final

 

FOREST OIL CORPORATION

2007 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

 

[                                  , 20    ]

 

To:

 

Forest Oil Corporation, a New York corporation (the “Company”), is pleased to
grant you an award (the “Award”) to receive an aggregate of                   
performance units (each, a “Performance Unit”) in respect of the period
                 through                      (the “Performance Period”). The
Award is subject to your acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Performance Unit Award
Agreement (this “Agreement”) and the Forest Oil Corporation 2007 Stock Incentive
Plan (as it may be amended from time to time, the “Plan”). A copy of the Plan is
available upon request. To the extent that any provision of this Agreement
conflicts with the expressly applicable terms of the Plan, you acknowledge and
agree that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Agreement shall be deemed amended so as to carry
out the purpose and intent of the Plan. Terms that have their initial letters
capitalized, but that are not otherwise defined in this Agreement, shall have
the meanings given to them in the Plan in effect as of the date of this
Agreement. The Performance Units contemplated herein are granted as Performance
Awards under the Plan and are subject to the award limitations applicable to
awards denominated in shares of the Company’s common stock (the “Common Stock”)
that are set forth in Paragraph V(a) of the Plan.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

 

1.                                       Overview of Performance Units.

 

(a)                                  Performance Units Generally. Each
Performance Unit represents a contractual right to receive one share of Common
Stock, subject to the terms and conditions of this Agreement; provided that,
based on the relative achievement against the performance objective outlined in
Section 2 below (the “Performance Objective”), the number of shares of Common
Stock that may be deliverable hereunder in respect of the Performance Units may
range from 0% to 200% of the number of Performance Units stated in the preamble
to this Agreement (such stated number of Performance Units hereafter called the
“Initial Performance Units”). Your right to receive Common Stock in respect of
Performance Units is generally contingent, in whole or in part, upon (i) the
achievement of the Performance Objective and (ii) except as provided in
Section 4 or Section 5, your continued employment with the Company through the
date of the Committee’s certification as set forth in Section 2.

 

--------------------------------------------------------------------------------


 

(b)                                 Dividend Equivalents. With respect to each
outstanding Performance Unit, the Company shall credit a book entry account with
an amount equal to the amount of any cash dividend paid during the Performance
Period on one share of Common Stock. The amount credited to such book entry
account shall be payable to you at the same time or times, and subject to the
same terms and conditions as are applicable to, your Performance Units; provided
that, if more than the Initial Performance Units shall become payable in
accordance with this Agreement, then the maximum amount payable in respect of
such dividend equivalents shall be the amount credited to your book entry
account. Dividends and distributions payable on Common Stock other than in cash
will be addressed in accordance with Section 9 hereof.

 

2.                                       Total Shareholder Return
Objective.                                          The Performance Objective
with respect to the Initial Performance Units is based on Total Shareholder
Return. “Total Shareholder Return” shall mean, as to the Company and each of the
Peer Companies (as defined below), the annualized rate of return shareholders
receive through stock price changes and the assumed reinvestment of dividends
paid over the Performance Period. Dividends per share paid other than in the
form of cash shall have a value equal to the amount of such dividends reported
by the issuer to its shareholders for purposes of Federal income taxation. For
purposes of determining the Total Shareholder Return for the Company and each of
the Peer Companies, the change in the price of the Company’s Common Stock and of
the common stock of each Peer Company, as the case may be, shall be based upon
the average of the closing stock prices of the Company and such Peer Company
over the 20 trading days immediately preceding each of the start (the “Initial
Value”) and the end of the Performance Period. The Initial Value of the Common
Stock to be used to determine Total Shareholder Return over the Performance
Period is $                 per share. Achievement with respect to this
Performance Objective shall be determined by the Committee based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies, and shall be determined in accordance with the applicable table as
set forth in Appendix A hereto (subject to adjustment as provided in Appendix A
hereto). The applicable table shall be determined based on the number of Peer
Companies for the Performance Period. A company shall be a “Peer Company” if it
(i) is one of the companies listed on Appendix A hereto and (ii) has a class of
common equity securities listed to trade under Section 12(b) of the Exchange Act
during each day of the Performance Period. As soon as administratively
practicable following the end of the Performance Period (but in no event later
than the 15th day of the third calendar month following the calendar month in
which the Performance Period ends), the Committee shall certify whether and to
the extent that the Performance Objective has been achieved and will determine,
in the manner described above, the number of Performance Units, if any,
determined to be earned pursuant to the applicable table under Appendix A (as
adjusted in the manner provided therein).  The number of Performance Units, if
any, determined by the Committee pursuant to the preceding provisions of this
Section 2 shall be referred to as the “Earned Performance Units.”

 

3.                                       Conversion of Performance Units;
Delivery of Common Stock with respect to Performance Units.    Unless an earlier
date applies pursuant to Sections 4(a), 4(b) or 5(b), payment in respect of
Earned Performance Units shall be made not later than the 15th day of the third
calendar month following the calendar month in which the Performance Period
ends. All payments in respect of Earned Performance Units shall be made in
freely transferable shares of

 

2

--------------------------------------------------------------------------------


 

Common Stock. Neither this Section 3 nor any action taken pursuant to or in
accordance with this Section 3 shall be construed to create a trust of any kind.
Any shares of Common Stock issued to you pursuant to this Agreement in
settlement of Earned Performance Units shall be in book entry form registered in
your name. Any fractional Earned Performance Units shall be rounded up to the
nearest whole share of Common Stock.

 

4.                                       Termination of Employment.

 

(a)                                  Death or Disability.  In the event that
your employment with the Company terminates during the Performance Period due to
your death or Disability (as defined below), then the date of such termination
of your employment shall be deemed the end of the Performance Period and you
will be issued a number of shares of Common Stock equal to the product of:

 

(i)                                     the number of Initial Performance Units
(subject to adjustment as set forth in Section 9); and

 

(ii)                                  a fraction (A) the numerator of which is
the number of full months during the Performance Period during which you were
employed by the Company (counting the month in which your termination of
employment occurs as a full month) and (B) the denominator of which is
thirty-six (36).

 

Distribution of shares of Common Stock determined to be earned by reason of this
Section 4(a) shall be made not later than the 15th day of the third calendar
month following your death or Disability.

 

(b)                                 Involuntary Termination.  In the event that
your employment with the Company terminates during the Performance Period due to
your Involuntary Termination (as defined below), then you will be issued a
number of shares of Common Stock equal to the number of Performance Units that
would have become Earned Performance Units in accordance with the provisions of
Section 2 assuming that:

 

(i)                                     the Performance Period ended on the date
of your Involuntary Termination; and

 

(ii)                                  the determination of whether, and to what
extent, the Performance Objective is achieved, is based on actual performance
against the stated performance criteria through the date of your Involuntary
Termination.

 

Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(b) shall be made not later
than the 15th day of the third calendar month following the Involuntary
Termination of your employment.

 

(c)                                  Other Termination of Employment.  Unless
otherwise determined by the Committee at or after grant, in the event that your
employment with the Company terminates prior to the end of the Performance
Period for any reason other than those listed in Sections 4(a)

 

3

--------------------------------------------------------------------------------


 

or 4(b), all of your Performance Units shall terminate and automatically be
canceled upon such termination of employment.

 

(d)                                 Definitions of Disability and Involuntary
Termination.  As used in this Agreement, the term “Disability” (i) shall have
the meaning given such term in the Severance Agreement between you and the
Company in effect as of the grant date specified above (the “Severance
Agreement”), or (ii) if there is no Severance Agreement, shall mean that as a
result of your incapacity due to physical or mental illness, you shall have been
absent from the full-time performance of your duties for six consecutive months,
and you shall not have returned to full-time performance of your duties within
30 days after written notice of termination is given to you by the Company
(provided, however, that such notice may not be given prior to 30 days before
the expiration of such six-month period).  As used in this Agreement, the term
“Involuntary Termination” means any termination of your employment with the
Company which does not result from your resignation; provided, however, that the
term “Involuntary Termination” shall not include a termination as a result of
death, Disability, or a termination of your employment by the Company by reason
of your unsatisfactory performance of your duties, to be determined by the
Company in its sole discretion, or by reason of your final conviction of a
misdemeanor involving moral turpitude or a felony.

 

(e)                                  Termination of Employment.  For all
purposes of this Agreement, you will be considered to have terminated from
employment with the Company when you incur a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder.

 

5.                                       Change in Control.

 

(a)                                  Continuous Employment.  Notwithstanding the
provisions of Section 1 through Section 4 hereof or the terms of the Severance
Agreement, if you have been continuously employed from the grant date specified
above until the date that a Change of Control (as defined below) occurs (the
“Change of Control Date”), then upon the occurrence of a Change of Control you
will be issued a number of shares of Common Stock equal to the number of
Performance Units that would have become Earned Performance Units in accordance
with the provisions of Section 2 assuming that:

 

(i)                                     the Performance Period ended on the
Change of Control Date; and

 

(ii)                                  the determination of whether, and to what
extent, the Performance Objective is achieved, is based on actual performance
against the stated performance criteria through the Change of Control Date.

 

(b)                                 Time and Form of Payment.  Any shares of
Common Stock issuable pursuant to this Section 5 shall be issued immediately
following (and not later than five business days after) the Change of Control
Date and shall be fully earned and freely transferable as of the Change of
Control Date. Notwithstanding anything else contained in this Section 5 to the
contrary (other than Section 5(d)), if the Change of Control involves a merger,
reclassification, reorganization or other similar transaction pursuant to which
the Common Stock is exchanged for stock of the surviving corporation in such
merger, the successor to the corporation or the direct or indirect

 

4

--------------------------------------------------------------------------------


 

parent of such a corporation (collectively, the “Successor Corporation”), then
you shall receive, instead of each share of Common Stock otherwise deliverable
hereunder, the same consideration (whether stock, cash or other property)
payable or distributable in such transaction in respect of a share of Common
Stock. Any property distributed pursuant to this Section 5(b), whether in shares
of the Successor Corporation or otherwise, shall in all cases be freely
transferable without any restriction (other than any such restriction that may
be imposed by applicable law), and any securities issued hereunder shall be
registered to trade under the Exchange Act, and shall have been registered under
the Securities Act of 1933, as amended (the “Securities Act”).

 

(c)                                  Definition of Change of Control.  As used
in this Agreement, the term “Change of Control” (i) shall have the meaning given
such term in the Severance Agreement, or (ii) if there is no Severance
Agreement, shall mean the occurrence of any one or more of the following events:

 

(i)                                     The Company shall not be the surviving
entity in any merger, consolidation or other reorganization (or survives only as
a subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company);

 

(ii)                                  The Company sells, leases or exchanges all
or substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company);

 

(iii)                               The Company is to be dissolved and
liquidated;

 

(iv)                              Any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company’s voting stock (based upon voting
power); or

 

(v)                                 As a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.

 

Notwithstanding the foregoing, the term “Change of Control” shall not include
any reorganization, merger or consolidation involving solely the Company and one
or more previously wholly-owned subsidiaries of the Company.

 

(d)                                 Alternative Form of Payment.
 Notwithstanding anything else contained in this Section 5 to the contrary, the
Committee may elect, at its sole discretion by resolution adopted prior to the
Change of Control Date, to have the Company satisfy your rights in respect of
the Performance Units (as determined pursuant to the foregoing provisions of
this Section 5), in whole or in part, by having the Company make a cash payment
to you within five business days of the Change of Control Date in respect of all
such Performance Units or such portion of such Performance Units as the
Committee shall determine. Any cash payment for any Performance Unit shall be
equal to the Fair Market Value of the number of shares of Common Stock into
which it would convert, determined on the Change of Control Date.

 

5

--------------------------------------------------------------------------------


 

6.                                       Forfeiture under Certain
Circumstances.  Notwithstanding any provision herein to the contrary, the
Committee may terminate your Award if it determines that you have engaged in
material misconduct. Material misconduct includes conduct adversely affecting
the Company’s reputation, financial condition, results of operations or
prospects, or which constitutes fraud or theft of Company assets.  If such
material misconduct results, directly or indirectly, in any restatement of the
Company’s financial information after an amount has been paid to you with
respect to the Award, then the Committee also may require you to reimburse the
Company for all or a portion of such payment amount. In addition, if there is a
material restatement of the Company’s financial statements that affects the
financial information used in the determination of the amount paid to you under
the Award, then the Committee may take such action, in its sole discretion, as
it deems necessary to adjust such amount.

 

7.                                       Nontransferability of Awards.  The
Performance Units granted hereunder may not be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated, other than by will
or by the laws of descent and distribution. Following your death, any shares
distributable (or cash payable) in respect of Performance Units will be
delivered or paid, at the time specified in Section 3, Section 4 or, if
applicable, Section 5, to your beneficiary in accordance with, and subject to,
the terms and conditions hereof and of the Plan.

 

8.                                       Beneficiary Designation.  You may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom shall be delivered or paid under this
Agreement following your death any shares that are distributable or cash payable
hereunder in respect of your Performance Units at the time specified in
Section 3, Section 4 or, if applicable, Section 5. Each designation will revoke
all prior designations, shall be in a form prescribed by the Committee, and will
be effective only when filed in writing with the Committee during your lifetime.
In the absence of any such effective designation, shares issuable and cash
payable in connection with your death shall be paid to your surviving spouse, if
any, or otherwise to your estate.

 

9.                                       Adjustments in Respect of Performance
Units.  In the event of any common stock dividend or common stock split,
recapitalization (including, but not limited to, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders (other than cash dividends), exchange of shares, or other
similar corporate change with regard to the Company or any Peer Company,
appropriate adjustments shall be made by the Committee to the Initial Value of
the corresponding common stock, and, if any such event occurs with respect to
the Company, in the aggregate number of Performance Units subject to this
Agreement. The Committee’s determination with respect to any such adjustment
shall be conclusive.

 

10.                                 Effect of Settlement.  Upon conversion into
shares of Common Stock (or Successor Corporation common stock) pursuant to
Section 3, Section 4 or Section 5, a cash settlement of your rights, at the
election of the Committee at its sole discretion pursuant to Section 5(d), or a
combination of the issuance of Common Stock and the payment of cash in
accordance with any applicable provisions of this Agreement, all of your
Performance Units subject to the Award shall be cancelled and terminated. If and
to the extent that you are still employed at the end of the Performance Period,
and none of your Performance Units shall have

 

6

--------------------------------------------------------------------------------


 

become earned in accordance with the terms of this Agreement, all such
Performance Units subject to the Award shall be cancelled and terminated.

 

11.                                 Furnish Information.  You agree to furnish
to the Company all information requested by the Company to enable it to comply
with any reporting or other requirements imposed upon the Company by or under
any applicable statute or regulation.

 

12.                                 Remedies.   The parties to this Agreement
shall be entitled to recover from each other reasonable attorneys’ fees incurred
in connection with the enforcement of the terms and provisions of this Agreement
whether by an action to enforce specific performance or for damages for its
breach or otherwise.

 

13.                                 Information Confidential.  As partial
consideration for the granting of the Award hereunder, you hereby agree with the
Company that you will keep confidential all information and knowledge, except
that which has been disclosed in any public filings required by law, that you
have relating to the terms and conditions of this Agreement; provided, however,
that such information may be disclosed as required by law and may be given in
confidence to your spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

14.                                 Payment of Taxes.  The Company may from time
to time require you to pay to the Company (or an Affiliate if you are an
employee of an Affiliate) the amount that the Company deems necessary to satisfy
the Company’s or its Affiliate’s current or future obligation to withhold
federal, state or local income or other taxes that you incur as a result of the
Award. With respect to any required tax withholding, unless another arrangement
is permitted by the Company in its discretion, the Company shall withhold from
the shares of Common Stock to be issued to you the number of shares necessary to
satisfy the Company’s obligation to withhold taxes, that determination to be
based on the shares’ Fair Market Value at the time as of which such
determination is made. In the event the Company subsequently determines that the
aggregate Fair Market Value of any shares of Common Stock withheld as payment of
any tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Company’s
request, the amount of that deficiency.

 

15.                                 Right of the Company and Affiliates to
Terminate Your Employment.  Nothing contained in this Agreement shall confer
upon you the right to continue in the employ of the Company or any Affiliate, or
interfere in any way with the rights of the Company or any Affiliate to
terminate your employment at any time.

 

16.                                 No Liability for Good Faith Determinations.
 Neither the Company nor the members of the Board and the Committee shall be
liable for any act, omission or determination taken or made in good faith with
respect to this Agreement or the Performance Units granted hereunder.

 

17.                                 No Guarantee of Interests.   The Board, the
Committee and the Company do not guarantee the Common Stock of the Company from
loss or depreciation.

 

7

--------------------------------------------------------------------------------


 

18.                                 Company Records.  Records of the Company or
its Affiliates regarding your period of employment, termination of employment
and the reason therefore, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

 

19.                                 Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

20.                                 Notices.   Whenever any notice is required
or permitted hereunder, such notice must be in writing and personally delivered
or sent by mail. Any such notice required or permitted to be delivered hereunder
shall be deemed to be delivered on the date on which it is personally delivered,
or, whether actually received or not, on the third business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.
The Company or you may change, at any time and from time to time, by written
notice to the other, the address which it or you had previously specified for
receiving notices.

 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:

 

Forest Oil Corporation

 

 

Attn: Corporate Secretary

 

 

707 17th Street, Suite 3600

 

 

Denver, Colorado 80202

 

 

 

Holder:

 

At your current address as shown in the Company’s records.

 

21.                                 Waiver of Notice.  Any person entitled to
notice hereunder may waive such notice in writing.

 

22.                                 Successor.  This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.

 

23.                                 Headings.  The titles and headings of
Sections and paragraphs are included for convenience of reference only and are
not to be considered in construction of the provisions hereof.

 

24.                                 Governing Law.   All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of New York except to the extent New York law is
preempted by federal law. The obligation of the Company to sell and deliver
Common Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Common Stock.

 

8

--------------------------------------------------------------------------------


 

25.                                 Execution of Receipts and Releases.   Any
payment of cash or any issuance or transfer of shares of Common Stock or other
property to you, or to your legal representative, heir, legatee or distributee,
in accordance with the provisions hereof, shall, to the extent thereof, be in
full satisfaction of all claims of such persons hereunder. The Company may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefore in such form as it shall determine.

 

26.                                 Amendment.   This Agreement may be amended
at any time unilaterally by the Company provided that such amendment is
consistent with all applicable laws and does not reduce any rights or benefits
you have accrued pursuant to this Agreement. This Agreement may also be amended
at any time unilaterally by the Company to the extent the Company believes in
good faith that such amendment is necessary or advisable to bring this Agreement
into compliance with any applicable laws, including Section 409A of the Code.

 

27.                                 The Plan.   This Agreement is subject to all
the terms, conditions, limitations and restrictions contained in the Plan.

 

28.                                 Agreement Respecting Securities Act.   You
represent and agree that you will not sell the Common Stock that may be issued
to you pursuant to your Performance Units except pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
registration under the Securities Act (including Rule 144).

 

29.                                 No Shareholder Rights.  The Performance
Units granted pursuant to this Agreement do not and shall not entitle you to any
rights as a shareholder of Common Stock until such time as you receive shares of
Common Stock pursuant to this Agreement. Your rights with respect to the
Performance Units shall remain forfeitable at all times prior to the date on
which rights become earned in accordance with this Agreement.

 

If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

 

Very Truly Yours,

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

ACKNOWLEDGED AND AGREED:

 

By:

 

 

Name:

 

 

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

Determination of Performance Units Earned

 

Peer
Companies:                                                                                                     
Newfield Exploration Company

Pioneer Natural Resources

St. Mary Land & Exploration Company

SandRidge Energy

Exco Resources, Inc.

Petrohawk Energy Corporation

Cimarex Energy Company

Range Resources Corporation

Cabot Oil & Gas Corporation

Comstock Resources, Inc.

Plains Exploration & Production Company

Quicksilver Resources, Inc.

 

If during the Performance Period the number of companies qualifying as Peer
Companies for the Performance Period becomes less than seven, the Committee
shall, in good faith, determine the percentage of the Performance Units earned
in a manner consistent with the requirements to qualify the Performance Units as
performance-based compensation exempt from the limitations imposed by
Section 162(m) of the Code.

 

Percentage of Initial Performance Units Earned:

 

The

 

 

 

 

 

 

 

 

 

 

 

 

 

Company’s

 

 

 

 

 

 

 

 

 

 

 

 

 

Rank Among

 

No. of Peer Companies

 

Peers

 

12

 

11

 

10

 

9

 

8

 

7

 

1

 

200

%

200

%

200

%

200

%

200

%

200

%

2

 

200

%

200

%

200

%

200

%

175

%

167

%

3

 

200

%

200

%

175

%

175

%

150

%

133

%

4

 

175

%

175

%

150

%

150

%

125

%

100

%

5

 

150

%

150

%

125

%

125

%

100

%

75

%

6

 

125

%

125

%

100

%

100

%

75

%

50

%

7

 

100

%

100

%

75

%

75

%

50

%

25

%

8

 

75

%

75

%

50

%

50

%

25

%

0

%

9

 

50

%

50

%

25

%

0

%

0

%

 

 

10

 

25

%

0

%

0

%

0

%

 

 

 

 

11

 

0

%

0

%

0

%

 

 

 

 

 

 

12

 

0

%

0

%

 

 

 

 

 

 

 

 

13

 

0

%

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Adjustment Rules:

 

Notwithstanding the table above, the following additional rules shall apply in
determining the Percentage of Initial Performance Units Earned under the
applicable table:

 

1.                                       If the Total Shareholder Return of one
or more Peer Companies included in the applicable table above is within one
percentage point of the Company’s Total Shareholder Return, then such table
shall be applied by averaging the percentages that would apply under such table
based on the Company’s actual rank against the Peer Companies and as if the
Company’s ranking was switched with each such Peer Company that is within such
one percentage point range;

 

2.                                       If the Company’s Total Shareholder
Return is negative, then the percentage shall be the lesser of (a) 100% or
(b) the percentage determined under the table above (determined after adjustment
pursuant to clauses 1 and 2 of this paragraph, as applicable).

 

11

--------------------------------------------------------------------------------